 Case 1:18-cv-01362-JTN-SJB ECF No. 48 filed 09/02/20 PageID.481 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ADE BROWN,

        Plaintiff,
                                                                      Case No. 1:18-cv-1362
 v.
                                                                      HON. JANET T. NEFF
 SABRINA DAVIS, et al.,

        Defendants.
 ____________________________/


                                    OPINION AND ORDER

       Plaintiff filed this prisoner civil rights action pursuant to 42 U.S.C. § 1983 alleging claims

that Michigan Department of Corrections (MDOC) employees violated his rights under the First,

Eighth and Fourteenth Amendments. The matter was referred to the Magistrate Judge. All claims

have been resolved except for Plaintiff’s claim that Defendants Sabrina Davis, John Davids, and

Molly McQuiston retaliated against him for filing a lawsuit against Defendants Davids and Davis

(and other MDOC employees) by denying him Loss of Privileges (LOP) waivers and transferring

him to a more restrictive housing unit. The parties filed cross-motions for summary judgment of

this remaining claim, and the Magistrate Judge issued a Report and Recommendation (R&R),

recommending the Court deny both motions. The matter is presently before the Court on

Defendants’ objections to the Report and Recommendation. In accordance with 28 U.S.C.

§ 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed de novo consideration of those

portions of the Report and Recommendation to which objections have been made. The Court

denies the objections and issues this Opinion and Order.
 Case 1:18-cv-01362-JTN-SJB ECF No. 48 filed 09/02/20 PageID.482 Page 2 of 5



       Objection One. Defendants argue that the Magistrate Judge erred in determining that a

question of fact remains as to whether a causal connection exists between Plaintiff’s protected

conduct and Defendant McQuiston’s conduct (R&R, ECF No. 42 at PageID.440). Defendants

disagree that Plaintiff has “presented sufficient evidence to show that McQuiston could have

known of [Plaintiff’s] protected conduct” (Obj., ECF No. 44 at PageID.448). Defendants argue

that the deposition transcript shows only that Defendant McQuiston was present for Plaintiff’s

deposition but “does not provide any evidence that McQuiston was aware of [Plaintiff’s] lawsuit

that he served in late September 2018 on Davis and Davids (the ‘812 lawsuit’)” (id.). However,

the Magistrate Judge considered not only that McQuiston was present for Plaintiff’s deposition but

also additional circumstances and evidence, including temporal proximity, and that “McQuiston

altered the way she handled Plaintiff’s waiver requests” shortly after Davis and Davids received

notice of the 812 lawsuit (R&R, ECF No. 42 PageID.440). Viewing the evidence and all

reasonable inferences in favor of Plaintiff, which the Court is obligated to do, the Magistrate Judge

properly concluded that a question of fact remains regarding Defendant McQuiston’s knowledge

of Plaintiff’s protected conduct (see id. at PageID.436, citing Agristor Fin. Corp. v. Van Sickle,

967 F.2d 233, 236 (6th Cir. 1992)). Therefore, this objection is denied.

       Objection Two. Defendants object to the Magistrate Judge’s recommendation to deny

Defendants’ Motion for Summary Judgment because the Magistrate Judge failed to consider

McQuiston’s uncontroverted statement that “she would have taken the same actions in moving

[Plaintiff] regardless of [Plaintiff] filing any lawsuits” (Obj., ECF No. 44 at PageID.450).

Defendants argue that “[Plaintiff] cannot controvert” McQuiston’s statement that “she would have

taken the same actions regardless of [Plaintiff] filing lawsuits because [Plaintiff] was not meeting

the requirements of the START program” (id. at PageID.450). Thus, given the Sixth Circuit’s



                                                 2
 Case 1:18-cv-01362-JTN-SJB ECF No. 48 filed 09/02/20 PageID.483 Page 3 of 5



opinion in Thaddeus-X v. Blatter, McQuiston’s unequivocal statement defeats Plaintiff’s

retaliation claim (id.; citing Thaddeus-X v. Blatter, 175 F.3d 378, 399 (6th Cir. 1999)). Defendants

sole support for this cursory argument is paragraph 11 of McQuiston’s Affidavit, stating:

       Brown’s START Stage was not lowered because he had filed any lawsuits.
       Brown’s START Stage would have been lowered regardless of any lawsuits filed
       by him because he was not meeting the requirements of the START Program.

(McQuiston’s Aff. ¶ 11, ECF No. 29-3 at PageID.172). However, this bare assertion demonstrates

no factual or legal error in the Magistrate Judge’s overall analysis or conclusion, which fully

considered and relied on the record evidence as a whole (ECF No. 42 at PageID.437-431),

concluding that Plaintiff’s allegations and contrary evidence were sufficient to preclude summary

judgment. This objection is denied.

       Objection Three. Defendants object to the Magistrate Judge’s recommendation that a

denial of Loss of Privileges waiver could be an adverse action (Obj., ECF No. 44 at PageID.450).

Defendants argue that “[t]he denial of a waiver only meant that [Plaintiff] must serve the sanctions

that he had already been assessed, it did not take away any privileges that [Plaintiff] did have and

it did not result in more restrictions” (id. at PageID.450-51). However, the Magistrate Judge

properly cited multiple authorities supporting that “actions that result in more restrictions and

fewer privileges for prisoners are considered adverse” (R&R, ECF No. 42 at PageID.438, quoting

Hill v. Lapin, 630 F.3d 468, 474 (6th Cir. 2010)). Further, prison officials provided Plaintiff an

avenue for regaining those privileges and a reasonable jury could conclude the Plaintiff would

have continued to receive waivers so long as he met requirements (R&R, ECF No. 42 at

PageID.438-439). Therefore, Defendants’ argument lacks merit. This objection is denied.

       Objection Four. Defendants object to the Magistrate Judge’s determination that “Plaintiff

has presented evidence that Davis and Davids received requests for Loss of Privileges waivers for



                                                 3
 Case 1:18-cv-01362-JTN-SJB ECF No. 48 filed 09/02/20 PageID.484 Page 4 of 5



[Plaintiff]” (Obj., ECF No. 44 at PageID.451). Defendants argue that the Magistrate Judge erred

in considering the kite/note Plaintiff allegedly sent to McQuiston as admissible evidence because

such kite constitutes hearsay under Fed. R. Evid. 801 (id.). Further, the kite does not show that

Davis or Davids actually received waiver requests for Plaintiff. However, again here, the

Magistrate Judge considered Defendants’ arguments in light of the overall evidence, concluding

that “Plaintiff has presented evidence that McQuiston submitted waiver requests in both October

and November, thus refuting McQuiston’s, Davis’s, and Davids’s statements in their affidavits”

(R&R, ECF No. 44 at PageID.451). Defendants’ disagree but have failed to show any error in the

Magistrate Judge’s conclusion in light of the record as a whole. This objection is denied.

       Objection Five. Defendants object to the Magistrate Judge’s determination that “Davis and

Davids wanted [Plaintiff] transferred” (Obj., ECF No. 44 at PageID.451). Defendants argue that

there is no “admissible evidence showing the personal involvement of Davis and Davids in

lowering [Plaintiff’s] START stage and transferring him to a different housing unit” (id. at

PageID.452). Defendants assert that the Magistrate Judge erred in considering “[Plaintiff’s]

hearsay statements in his pleadings and motions” (id.). However, the Magistrate Judge properly

relied on the evidence of record, including Plaintiff’s allegations in his verified summary judgment

motion in concluding that an issue of fact exists as to whether Davis and Davids subjected Plaintiff

to retaliatory acts (R&R, ECF No. 42 at PageID.441). Therefore, the objection is denied.

       Accordingly, this Court adopts the Magistrate Judge’s Report and Recommendation as the

Opinion of this Court.

       Therefore:




                                                 4
 Case 1:18-cv-01362-JTN-SJB ECF No. 48 filed 09/02/20 PageID.485 Page 5 of 5



      IT IS HEREBY ORDERED that the Objections (ECF No. 44) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 42) is APPROVED and

ADOPTED as the Opinion of the Court.

      IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF No.

28) is DENIED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment (ECF No.

30) is DENIED.



Dated: September 2, 2020                            /s/ Janet T. Neff
                                                 JANET T. NEFF
                                                 United States District Judge




                                       5
